

113 S1717 IS: Servicemember Education Reform and Vocational Enhancement Act of 2013
U.S. Senate
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1717IN THE SENATE OF THE UNITED STATESNovember 14, 2013Mr. Kaine (for himself and Mr. Chambliss) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve oversight of educational assistance provided under laws administered by the Secretary of Veterans Affairs and the Secretary of Defense, and for other purposes.1.Short titleThis Act may be cited as the
		  Servicemember Education Reform and Vocational Enhancement Act of 2013 or the SERVE Act of 2013.2.Additional requirements for approval of courses of education for purposes of educational assistance under laws administered by Secretary of Veterans Affairs and Secretary of Defense(a)Automatic
			 approval by Secretary of Veterans Affairs of degree programs approved by
			 Secretary of EducationClause (i) of section 3672(b)(2)(A) of
			 title 38, United States Code, is amended to read as follows:(i)A course that is described by section
				3675(a) of this
				title..(b)Approval by
			 Secretary of Veterans Affairs of non-Degree programs approved by Secretary of
			 Education(1)In
			 generalSection 3675 of such title is amended—(A)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively;(B)by striking
			 subsection (a); and(C)by inserting
			 before subsection (c), as redesignated by subparagraph (A), the following new
			 subsections:(a)The Secretary or
				a State approving agency may only approve a course that leads to an associate
				or higher degree when such course is an eligible program (as defined in section
				481 of the Higher Education Act of 1965 (20 U.S.C. 1088)) offered by an
				institution of higher education (as defined in section 102 of such Act (20
				U.S.C. 1002)) that has entered into, and is complying with, a program
				participation agreement under section 487 of such Act (20 U.S.C. 1094).(b)(1)The Secretary or a State
				approving agency may approve a course that does not lead to an associate or
				higher degree when—(A)such course—(i)is an eligible program (as defined
				in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088)) offered by
				an institution of higher education (as defined in section 102 of such Act (20
				U.S.C. 1002)) that has entered into, and is complying with, a program
				participation agreement under section 487 of such Act (20 U.S.C. 1094);(ii)in the case of a course designed
				to prepare individuals for licensure or certification, meets the instructional
				curriculum licensure or certification requirements of the State in which the
				institution is located; and(iii)in the case of a course designed
				to prepare an individual for employment by a State board or agency in an
				occupation that requires approval or licensure for such employment, is approved
				or licensed by such State board or agency;(B)such course is accepted by the State
				department of education for credit for a teacher's certificate; or(C)such course is approved by the State
				as meeting the requirement of regulations prescribed by the Secretary of Health
				and Human Services under sections 1819(f)(2)(A)(i) and 1919(f)(2)(A)(i) of the
				Social Security Act (42 U.S.C. 1395i–3(f)(2)(A)(i) and
				1396r(f)(2)(A)(i)).(2)(A)An educational
				institution shall submit an application for approval of courses to the
				appropriate State approving agency. In making application for approval, the
				institution (other than an elementary school or secondary school) shall
				transmit to the State approving agency copies of its catalog or bulletin which
				must be certified as true and correct in content and policy by an authorized
				representative of the institution.(B)Each catalog or bulletin transmitted
				by an institution under subparagraph (A) of this paragraph shall—(i)state with specificity the
				requirements of the institution with respect to graduation;(ii)include the information required
				under paragraphs (6) and (7) of section 3676(b) of this title; and(iii)include any attendance standards of
				the institution, if the institution has and enforces such
				standards..(2)Conforming
			 amendmentsSuch title is amended—(A)in section
			 3452(g), by striking under the provisions of section 3675 of this
			 title;(B)in section
			 3501(11), by striking under the provisions of section 3675 of this
			 title;(C)in section
			 3672(b)(2)(A), by striking 3675(b)(1) and (b)(2) and inserting
			 3675(c)(1) and (c)(2); and(D)in the heading
			 for section 3675, by striking accredited courses and inserting
			 courses approved by
			 Secretary of Education.(3)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by striking the item relating to section 3675 and
			 inserting the following new item:3675. Approval of courses
				approved by Secretary of
				Education..(c)Approval by
			 Secretary of Veterans Affairs of non-Degree programs not approved by Secretary
			 of Education(1)In
			 generalSubsection (a) of section 3676 of such title is amended
			 to read as follows:(a)No course of education which has not been
				approved by the Secretary or a State approving agency under section 3675 of
				this title shall be approved for the purposes of this chapter unless—(1)the
				course—(A)does not lead to
				an associate or higher degree;(B)was not an
				eligible program (as defined in section 481 of the Higher Education Act of 1965
				(20 U.S.C. 1088)) at any time during the most recent two-year period;
				and(C)is a course that
				the Secretary or State approving agency determines, in accordance with this
				section and such regulations as the Secretary shall prescribe and on a
				case-by-case basis, that approval of which would further the purposes of this
				chapter or any of chapters 30 through 35 of this title; and(2)the educational institution offering such
				course submits to the appropriate State approving agency a written application
				for approval of such course in accordance with the provisions of this
				chapter..(2)Additional
			 requirementsSubsection (c) of section 3676 of such title is
			 amended—(A)by redesignating
			 paragraph (14) as paragraph (18); and(B)by inserting
			 after paragraph (13) the following new paragraphs:(14)Courses that
				prepare individuals for licensure or certification have verified that the
				course’s instructional curriculum appropriately includes the licensure or
				certification requirements in the State in which the institution deems such
				curriculum does.(15)Courses for
				which a State board or agency in the State in which the course is designed to
				prepare a student requires approval or licensure for employment in the
				recognized occupation in the State is approved or licensed by such State board
				or agency.(16)In the case of
				an educational institution that advertises job placement rates as a means of
				attracting students to enroll in a course of education offered by the
				educational institution, the application contains any other information
				necessary to substantiate the truthfulness of such advertisements.(17)The educational
				institution does not make any misrepresentations (as defined in section 668.71
				of title 34, Code of Federal Regulations (or any corresponding similar
				regulation or ruling)) regarding the nature of its educational program, the
				nature of its financial charges, or the employability of its graduates (as
				defined in sections 668.72 through 668.74 of such title, respectively (or any
				corresponding similar regulations or rulings))..(3)Conforming
			 amendmentsSection 3676 of such title is amended—(A)in the heading
			 for such section, by striking nonaccredited courses and inserting
			 courses not approved by
			 Secretary of Education; and(B)in subsection
			 (c), in the matter before paragraph (1), by striking
			 non-accredited.(4)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by striking the item relating to section 3675 and
			 inserting the following new item:3676. Approval of courses not
				approved by Secretary of
				Education..(d)Additional
			 requirements for approval of programs for educational assistance for persons
			 enlisting for active dutySection 2143 of title 10, United States
			 Code, is amended—(1)in subsection
			 (a), by striking to subsection (b) and inserting to
			 subsections (b) and (c);(2)by redesignating
			 subsection (c) as subsection (d); and(3)by inserting
			 after subsection (b) the following new subsection (c):(c)(1)Except as provided in
				paragraph (2), a person entitled to assistance under this chapter may only use
				such assistance for educational expenses incurred for an eligible program (as
				defined in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088))
				that—(A)is offered by an institution of higher
				education (as defined in section 102 of such Act (20 U.S.C. 1002)) that has
				entered into, and is complying with, a program participation agreement under
				section 487 of such Act (20 U.S.C. 1094);(B)in the case of a program designed to
				prepare individuals for licensure or certification, meets the instructional
				curriculum licensure or certification requirements of the State in which the
				institution is located; and(C)in the case of a program designed to
				prepare individuals for employment by a State board or agency in an occupation
				that requires approval or licensure for such employment, is approved or
				licensed by such State board or agency.(2)The Secretary may, in accordance with
				regulations the Secretary shall prescribe, authorize the use of educational
				assistance awarded under this chapter for educational expenses incurred for a
				program of education that is not described in paragraph (1) if such
				program—(A)is accredited and approved by a nationally recognized accrediting agency or association;(B)was not an eligible program described
				in paragraph (1) at any time during the most recent two-year period; and(C)is a program that the Secretary
				determines, on a case-by-case basis, that approval of which would further the
				purposes of the program established under section 2141 of this
				title..(e)Effective
			 dateThe amendments made by this section shall take effect on
			 August 1, 2014.3.Requirement that educational institutions furnish Secretary of Veterans Affairs with information necessary to provide education information to veteransSection 3698 of title 38, United States Code, is amended—(1)redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following new subsection (f):(f)Authority To obtain information from educational institutions(1)If the Secretary determines that the Secretary requires information from an educational institution to provide information pursuant to subsection (b)(5), the Secretary may request such information from such educational institution.(2)The Secretary may not approve a course offered by an educational institution under this chapter if such educational institution fails to comply with a request made by the Secretary under paragraph (1)..4.Requirement that educational institutions provide academic or career counseling to veterans and members of
			 Armed Forces(a)Academic and career counseling(1)In
			 generalSubchapter I of chapter 36 of title 38, United States
			 Code, is amended by adding at the end the following new section:3679A.Provision of academic or career counseling(a)In general(1)An educational
				institution with a covered individual enrolled in programs of
				education at the educational institution may not be approved under this chapter
				unless the educational institution provides academic or career counseling to each covered individual enrolled in a program of education at the educational institution.(2)Counseling provided under paragraph (1) to a covered individual shall be provided before the educational institution receives any amount from the Secretary for the individual's pursuit of a program of education.(3)At a minimum, the academic or career counseling provided under paragraph (1) shall include the following:(A)An overview of the educational assistance resources available to the individual at the educational institution.(B)Discussion of how enrollment in the individual's program of education will further the student's academic or career goals.(4)The Secretary shall encourage educational institutions to assist covered individuals in developing a
				personalized academic and career plan as part of individualized, one-on-one educational counseling provided under paragraph (1).(b)WaiverThe Secretary may, on a case-by-case
				basis, waive the requirement to provide academic or career counseling under paragraph (1) for an
				educational institution for an academic year if—(1)the Secretary
				determines that the educational institution has demonstrated that providing
				such counseling during such academic year would lead to severe financial
				hardship; and(2)the educational
				institution submits to the Secretary a plan to provide such counseling during the
				following academic year.(c)Covered
				individual definedIn this section, the term covered
				individual, with respect to enrollment in a program of education, means
				an individual who is receiving educational assistance under this chapter or any
				of chapters 30 through 35 of this title or under chapters 106A and 1606 of
				title 10 for such program of
				education..(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by inserting after the item relating to section 3679 the
			 following new item:3679A. Provision of academic or career counseling..(b)Conforming
			 amendmentSection 3672(b)(2)(A) of such title (as amended by
			 section 3(a)(2)) is further amended by striking and 3696 and
			 inserting 3696, and 3679A.(c)Effective
			 dateSection 3679A of such title, as added by paragraph (1),
			 shall take effect on August 1, 2014.5.State approving
			 agencies(a)Education and
			 outreach(1)In
			 generalSubchapter I of
			 chapter 36 of title 38, United States Code, is amended by inserting after
			 section 3674A the following new section:3674B.Education
				and outreach(a)Education and
				outreach requiredAs a condition on receipt of reimbursement
				expenses under section 3674 of this title, each State approving agency shall
				conduct such education and outreach activities for individuals who are eligible
				to receive or are receiving educational assistance under this chapter or any of
				chapters 30 through 35 of this title as the Secretary considers appropriate to
				assist such individuals in making well-informed choices about their education
				and successfully tran­si­tion­ing into an educational environment.(b)CoordinationEach
				State approving agency conducting outreach activities under subsection (a)
				shall coordinate with the Secretary of Defense to ensure, as the Secretary of
				Defense considers appropriate, that information on educational assistance
				available under this chapter and chapters 30 through 35 of this title is made
				readily available as part of the Transition Assistance Program (TAP) of the
				Department of Defense in the State of the State approving agency.(c)MannerInformation
				made available as part of education and outreach activities under this section
				shall be made—(1)in language that
				can be easily understood by individuals described in paragraph (1);(2)in a uniform and
				easily accessible manner; and(3)through such
				means as may be appropriate and effective, including through publications,
				mailings, and electronic
				media..(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 of
			 such title is amended by inserting after the item relating to section 3674A the
			 following new item:3674B. Education and
				outreach..(b)AuditsSection
			 3673(d) of such title is amended—(1)by inserting
			 (1) before The Secretary; and(2)by adding at the
			 end the following new paragraph:(2)Each year, each State approving
				agency, as a condition of receiving reimbursement of expenses under section
				3674 of this title, shall conduct such audits as the Secretary considers
				appropriate, including unannounced audits and audits using risk-based
				approaches, of educational institutions in the State of the State approving
				agency that have students enrolled in programs of education at the educational
				institutions who are receiving educational assistance under this chapter or any
				of chapters 30 through 35 of this title (without regard to whether the
				Secretary or the State approving agency approved the courses offered) in such
				State—(A)to detect misrepresentation, fraud,
				waste, and abuse;(B)to ensure full compliance with the
				provisions of this chapter; and(C)for such other purposes as the
				Secretary considers
				appropriate..(c)ReportsSection
			 3674(a)(3) of such title is amended—(1)by inserting
			 (A) before Each State; and(2)by adding at the
			 end the following new subparagraph:(B)Each report submitted under
				subparagraph (A) shall include the following:(i)The number of visits made by the
				agency to educational institutions, including the number of such visits that
				were made without the prior knowledge of such educational institution.(ii)A description of the audits carried
				out by the agency under section 3673(d)(2) of this title and the findings of
				the agency, including with respect to any substantiated findings of
				misrepresentation, fraud, waste, abuse, or failure to comply with an applicable
				requirement of this chapter and the steps taken by the agency to address such
				fraud, waste, abuse, or failure to comply.(iii)A description of the outreach and
				training activities conducted by the agency under section 3674B of this
				title..(d)Effective
			 dateThe amendments made by this section shall take effect on
			 August 1, 2014.6.Mandatory
			 compliance reviews(a)In
			 generalSection 3693 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:(c)In addition to
				the annual compliance surveys conducted under subsection (a), the Secretary
				shall also conduct a compliance review, in accordance with such regulations as
				the Secretary shall prescribe, of an educational institution described in such
				subsection whenever the Secretary finds any of the following:(1)The student
				dropout rate of the institution has increased rapidly.(2)The cohort
				default rate, as defined in section 435(m) of the Higher Education Act of 1965
				(20 U.S.C. 1085(m)), of the educational institution has increased rapidly or is
				consistently higher than the average of cohort default rate of comparable
				educational institutions.(3)The number of
				substantiated complaints filed with the centralized complaint system established under section 4 of Executive Order 13607 (77 Fed. Reg. 25863) with
				respect to the educational institution have increased rapidly or is
				consistently higher than the number of substantiated complaints filed with
				respect to other comparable educational institutions.(4)The educational
				institution is the subject of a civil lawsuit in Federal or State court, is
				charged with a crime under Federal or State law, or is the subject of an
				official investigation of a State or Federal agency for misconduct.(5)The educational
				institution has significant growth in revenue resulting from tuition, including
				tuition paid with assistance provided under this chapter, chapters 30 through
				35 of this title, or chapters 106A or 1606 of title 10, which cannot be
				attributed to changes made to such chapters by Acts of Congress or changes to
				the administration of such chapters.(6)Such other
				findings as the Secretary considers warrant conducting a compliance survey
				under subsection (a)..
				(b)Effective
			 dateSubsection (c) of such section, as added by subsection (a),
			 shall take effect on August 1, 2014.7.Pilot program on facilitating pursuit of programs of apprenticeship and other on-job training with educational assistance under Post-9/11 Educational Assistance(a)Pilot program requiredThe Secretary of Veterans Affairs, in cooperation with the Secretary of Defense, the Secretary of Education, the Secretary of Labor, and such State agencies as the Secretary of Veterans Affairs considers appropriate, shall commence a pilot program to assess the feasibility and advisability of developing policy, processes, and best practices—(1)to ensure the availability of covered programs of education to veterans seeking to pursue such programs with educational assistance under chapter 33 of title 38, United States Code; and(2)to encourage veterans to pursue covered programs of education with educational assistance under such chapter.(b)Covered programs of educationFor purposes of this section, a covered program of education is—(1)a program of apprenticeship or other on-job training; or(2)a program of vocational training that is developed with the intent and the ability to place veterans in positions of employment with identified companies in specific career fields.(c)LocationsThe Secretary of Veterans Affairs shall carry out the pilot program in five States selected by the Secretary for purposes of the pilot program.(d)OutreachUnder the pilot program, the Secretary of Veterans Affairs shall conduct outreach as follows:(1)To members of the Armed Forces and veterans through the Transition Assistance Program (TAP), veterans service organizations, one-stop centers, workforce investment boards and agencies, the Disabled Veterans' Outreach Program, local employment representatives, education and employment centers of the Department of Veterans Affairs, and such other methods, programs, and venues as the Secretary of Veterans Affairs considers appropriate on—(A)the availability of educational assistance under chapter 33 of title 38, United States Code, for the pursuit of a covered program of education;(B)the benefits of pursuing a covered program of education; and(C)the process for obtaining such assistance.(2)To members of the business community and nonprofit organizations on any tax, financial, or other incentives or benefits as may be available—(A)for providing programs  of apprenticeship or other on-job training to individuals eligible for educational assistance under such chapter to pursue such programs; or(B)for cooperating with or supporting a program described in subsection (b)(2).(e)DefinitionsIn this section;(1)One-stop centerThe term one-stop center means a center described in section 134(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(c)).(2)Veterans service organizationThe term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38, United States Code.8.Expansion of reporting requirementsSection 3325 of title 38, United States Code, is amended—(1)in subsection (a)(1), by inserting and chapters 106A and 1606 of title 10 after this chapter;(2)in subsection (b), in the matter before paragraph (1), by inserting , disaggregated  by for-profit and not-for-profit educational institutions after this section;(3)in subsection (c), in the matter before paragraph (1), by inserting , disaggregated  by for-profit and not-for-profit educational institutions after this section;(4)by redesignating subsection (d) as subsection (e); and(5)by inserting after subsection (c) the following new subsection (d):(d)Contents of reports of both secretariesEach secretary shall include in each report submitted under this section, for the period covered by the report and
				disaggregated by for-profit and not-for-profit educational institutions, the
				following:(1)All substantiated reports of
				misrepresentation, waste, fraud, abuse, or other acts that are inconsistent
				with the requirements of chapter 36 of this title by an educational institution at which an
				individual is enrolled in a program of education for which the individual is
				receiving educational assistance under a law administered by the respective
				Secretary, including complaints filed with the centralized complaint system established under section 4 of Executive Order 13607 (77 Fed. Reg. 25863).(2)A list of educational institutions
				which had courses of education that were approved under chapter 36 of this title in the
				previous year but were found, in the year covered by the report, not in
				compliance with a requirement of such chapter..